Question Time (Council)
The next item is questions to the Council (B6-0013/2008).
The following questions have been put to the Council.
As they deal with the same subject, the following questions will be taken together:
Subject: Lisbon Treaty
Are there any issues that still need to be clarified in the current text of the Lisbon Treaty, and have all the concerns of the Slovenian Presidency regarding substance, procedure and time-frame for implementation of the Treaty been met? If this is not the case, could the Council outline what the outstanding issues are?
Subject: Council President
Have there been any preliminary discussions in the Council on who is going to be the President of the EU Council once the Treaty of Lisbon is ratified?
Mr President, on a point of order, it most certainly is not the same. Could we please have some respect for the rights of Members of Parliament? To be adding questions together in this way is a disgrace. One Question Time is getting worse than the next! There is no relationship whatsoever between the two questions. I protest strongly at the way Members of this House are treated.
I understand, Mr Mitchell, but the more time we spend on these matters, the less time we will have to get answers to other questions also legitimately put by Members. It was a Council decision to answer these questions together. The honourable Member will not suffer as he will of course have the opportunity to speak on his particular question. I therefore feel that he will not suffer any loss.
We will therefore continue with our work; otherwise we will waste more time that we cannot afford to lose. It is becoming increasingly difficult to achieve a minimum level of productivity in these Question Times, which are so important for our parliamentary work. Mr President-in-Office of the Council, you have the floor.
President-in-Office. - (SL) I should stress that, as far as the Council is concerned, it makes no difference whether we answer these questions together or separately. It is not up to us to decide. In this matter we comply with the wishes of this Parliament.
I will first answer Mrs Harkin's question. Let me stress that the entry into force of the Treaty of Lisbon depends on ratification by all 27 Member States. However, it is clear that, as with all significant amendments to the Treaty, a few preparatory acts are necessary for the Lisbon Treaty to enter into force. In accordance with the authority given by the European Council decisions of December 2007, the Slovenian Presidency has started those preparations. I emphasise that the work relating to implementation has reached that level and it is only of a technical and precursory nature.
While the ratification process is still underway and has not been finalised, this work will still be only of a temporary and preliminary nature. It will only be possible to debate many aspects of the implementation of the Lisbon Treaty after it has entered into force. There are also many examples where some aspects of implementation will only be debatable if proposed by the Commission.
The Council intends to keep Parliament informed of progress, and it will cooperate closely with Parliament on all those aspects of the preparations for implementation of the Lisbon Treaty which are of interest to both institutions.
Secondly, I will answer Mr Mitchell's question. The answer is 'no', the Council has not yet debated who should become President of the European Union Council, that is to say more precisely, who should become President of the European Council. The Council has not debated that. I will add the Presidency's opinion that it has not been debated because it is not yet time to do so.
I would like to thank the President-in-Office of the Council for the answer. I think what you said to me is that this is an ongoing process and there may be areas of clarification that need to be sorted out.
In the context of clarification, I would like to know what your view is on the production of an official consolidated text from the Council because I have written to a number of Heads of State and quite a number have replied to me - the Spanish Prime Minister, the Ministers for Europe in Germany and Bulgaria - with regard to the need for a consolidated text. In fact Parliament voted for it just three weeks ago and Commissioner Margot Wallström, in this very House, said that we need a consolidated text as soon as possible. I just wonder what your views on that are.
First of all can I say that, if the Council has difficulty in getting the consolidated text, the Institute of European Affairs in Dublin will gladly give them a copy in English.
Secondly, from the reply given by the President-in-Office to my question, I would like to ask him whether it is clear that there are no candidates, that there is no short list and no long list for the job of President of the European Council, that this is something that will be decided some time after the Lisbon Treaty is approved - if it is approved - and that this is in the distant future. Is that the situation?
President-in-Office. - (SL) Firstly, the supplementary question from Mrs Harkin.
In any case, in the opinion of the Council, that is to say the Presidency, a consolidated text is needed for the Treaty of Lisbon. At another point in today's debate I said that we were expecting it in the middle of April and that it should be published in the Official Journal of the European Union by the second half of May. Some may find that late. However, we have to be aware that it is very demanding, legal editing work. It is a complex text and, in addition, the official consolidated text has to be prepared in all 23 official languages of the European Union. If one takes all that into account, it will not be too long before we have an official, consolidated version of the text.
There are unofficial versions and I am grateful to Mr Mitchell for pointing this out. The unofficial versions remain unofficial and cannot be regarded as the official text. There are many of them, including one from the Dublin Institute. It is useful reading matter, but it cannot replace the official version, which will take a certain time to prepare.
In response to the second part of Mr Mitchell's supplementary question, I can assert on behalf of the Presidency and the Council that at the moment there is no short or long list of possible or actual candidates. It does not exist. The Council has not debated it. We will probably have to debate it closer to the entry into force of the Lisbon Treaty. The first possible date would be 1 January 2009. I expect the debate on this question to start later in 2008. It will have to start at some point because it was foreseen that when the Lisbon Treaty was implemented, the European Union would also acquire a President of the European Council.
I repeat that, in the opinion of the Presidency at the moment, the time for such debates has not yet come, but we have to appreciate the fact that, out of a possible 27 ratifications, only five have so far been secured.
It concerns the future President of the European Council. Does the Presidency agree that this is not, in fact, a presidency of the Union, it is a chairmanship of one of the institutions, each institution having its own president?
And, has the presidency had any discussions as to the nature of the job in detail, to make sure that the role does indeed not expand to be some sort of 'President of the Union' but remains confined to chairing and running the European Council meetings?
(DE) Mr President, my question relates to the compiled text, in other words, the consolidated version. I am grateful to the President-in-Office of the Council for elucidating the important difference between private and official texts. I would also welcome it if, in parallel to the publication in the Official Journal, a concerted campaign could perhaps be initiated via the Member States in order to give interested citizens access to the full text. We do not have to turn out vast quantities, but if citizens wish to see a copy of the text, they should be able to request it from the national governments.
(FI) Mr President, Mr Minister, last week in Ljubljana it came to my attention that the Slovenian parliament had ratified the Treaty without a consolidated version, which astonished me. The Members of Parliament could not have access to the text in the form in which it has now been distributed to them.
I would like to ask if, as far as you know, it was agreed by the Council of Ministers or at the summit that the consolidated text would be delayed for as long as possible. Was it by chance agreed there that no referendums would be held on the Constitution - the Treaty of Lisbon?
President-in-Office, I might suggest that there could be a wish list among potential candidates - an unofficial one which we have not yet seen.
However, on the substantive issue, I am glad you are preparing; you are not predicting the outcome, but you are hoping, as I am, that it will be positive and that the Lisbon Treaty will be ratified.
There is a notion among the 'no' campaign in Ireland that this is a self-amending Treaty, which it is not, and I would like you to perhaps state very clearly to those of us in Ireland who are out there on the campaign trail that this Treaty and future changes to it will respect the ratification process of all Member States.
President-in-Office. - (SL) I understood the first three questions, but the translation of the fourth was lost. I would like to ask Mrs McGuinness to repeat the question and I will listen to it in her language.
Perhaps I was too speedy. In Ireland, the 'no' campaign are propagating the mistruth that if we support this Treaty there will be no future referendums in Ireland on further treaties, should we need them. And, in the next 50 years, who knows what we will need to vote on?
I am very clearly of the view - as many in this House are - that voting 'yes' to Lisbon will do no such thing and that there will always be respect for the ratification process of Member States. I would like you, perhaps in your position, to confirm that.
President-in-Office. - (SL) Thank you very much for kindly repeating your question, Mrs McGuinness. I understand it fully now, but first a response to Mr Corbett. When we say the President of the European Council, absolutely nothing else is meant but the President of the European Council. As a lawyer, I cannot agree that the President of the European Council could be a President of something else at the same time.
The European Council is becoming an institution. With the implementation of the Treaty of Lisbon, it will become a new institution for the first time. It will have a President who will preside over this institution and no other institution mentioned in the Lisbon Treaty.
I agree with Mr Rack's opinion that the consolidated text is in any case a useful aid in parliamentary decision-making and for informing citizens. However, as I said before, it does not change the fact that the only relevant text is the one prepared by a competent service of the general secretariat of the Council as an official consolidated text.
That brings me to Mr Seppänen's question. It is true that the Slovenian Parliament has ratified the Lisbon Treaty without the official consolidated text, because it is not yet available. Those who were interested in the matter had access to an unofficial consolidated text in several languages.
I must say that the Government was very active in explaining the innovations brought by the Lisbon Treaty and, as shown by the result in the Slovenian Parliament, it was quite successful. However, this is our national problem and does not concern the Presidency so much; nevertheless, I felt I owed you an explanation.
Back to referendums. First let me ask you, Mr Seppänen, whether you asked how the Council, that is to say we, could prevent referendums?
(FI) I asked if a decision had been taken by the Council or at the summit that no referendums should be held - that it should be recommended to Member States that they do not hold a referendum. That was my question.
President-in-Office. - (SL) Thank you for this additional explanation. There is no such decision and it is not possible to make one. The Council respects the rights of each Member State to make an independent and sovereign decision on the ratification process in accordance with its internal regulations, and neither the Council nor the Presidency interferes in the matter.
In response to Mrs McGuinness, as I have just said, the choice of the method of ratification of the new treaty is a sovereign right of each Member State, which should independently decide, in accordance with its legislation, whether it will have a referendum or ratify the new treaty in parliament. This fact will not be changed in any way by the new treaty.
Implementation of the Lisbon Treaty will leave this question in the exclusive sovereign competency of each Member State, including Ireland, and this will also apply to future treaties.
Subject: Youth Pact
The Council has taken decisions in the context of the Youth Pact to enhance the employability of young Europeans and the scope for combining work and family life. Does the new Presidency intend to assess the results achieved so far and promote these objectives further?
President-in-Office. - (SL) I would like to draw Mrs Panayotopoulos' attention to the Council's latest initiative relating to her question. On 14 February this year, the Council adopted a series of key reports on further implementation of the European Youth Pact and forwarded them to the spring session of the European Council, which will start tomorrow. The key reports are based on the Commission's latest analysis of the national reform programmes and contain a progress assessment of the implementation of the European Youth Pact for 2007.
On the basis of this analysis, the Council established that, since the adoption of the European Youth Pact in 2005, unemployment has fallen in some Member States. At European Union level, however, unemployment is still high, at over 17%. That is why the following recommendations were formulated for further implementation of the pact, and the Council will receive them in the form of key reports this week.
Youth employment, cooperation in education and training and social integration of young people should continue to be the central tasks of economic and social strategies. Special attention should continue to be paid to young people with fewer opportunities, especially by means of more decisive guidance, multidisciplinary support and adapted measures.
In the future implementation of the Lisbon Strategy we should endeavour to develop the youth dimension. It is based on an intersectoral approach and a strengthened role for young people. The first recommendation calls on Member States to focus particularly on youth employment tasks. In that connection, the Commission is emphasising issues such as: transition from the education system to employment, uncertain labour relations, flexicurity and youth employability.
The Slovenian Presidency has devoted special attention to the problems and challenges of youth employment. I would like to mention the international conference entitled 'Jobs for Youth - Prosperity for All', which will take place next month in Slovenia during this Presidency.
(EL) Mr President, the text of the European Youth Pact also provides for measures for combining professional and family life. The Council has also decided on the establishment of the European Alliance for Families. Young people must have the opportunity to start a family. What measures does the Presidency intend to take in order to provide this opportunity?
President-in-Office. - (SL) The practical realisation will rest with each Member State. We are anticipating that the European Council will adopt certain decisions on this matter at political level this week, including the European Alliance for Families. In short, we are expecting an additional impetus to the efforts in this area. How they will be applied is primarily a matter for each individual Member State.
Subject: Cooperation on homelessness at EU level
The Council may be aware of the Written Declaration 0111/2007 on ending street homelessness recently launched in the European Parliament. One aim of the Declaration will be to develop a European approach to end street homelessness, and for that purpose gather and share reliable statistical data which will be necessary to facilitate action.
What is the Council's position with regard to Europe-wide cooperation concerning homelessness? In particular, would it consider the sharing of statistics at European level to be a positive move?
President-in-Office. - (SL) The Council is aware of the European Parliament initiative calling for a pan-European alliance for the elimination of homelessness by 2015. The Council welcomes the initiative and is eagerly awaiting to see its achievements.
I would like to remind you that the issues of homelessness as part of a social security and social inclusion policy are dealt with under the Open Method of Coordination. The Social Protection Committee is responsible for this area. The Open Method of Coordination has reinforced awareness of the fact that homelessness presents a problem in all Member States. In preparing national action plans for social inclusion for 2006-2008, Member States designated homelessness as one of the primary strategic priority areas.
The 2007 joint report on social security and social inclusion dealt with the challenge posed by homelessness in relation to measures for active inclusion. To these measures we should add a number of other services including housing, health care and social services. The report also established that some Member States are developing a more structural approach to exclusion in housing and homelessness.
As regards the question on statistical data for homelessness in Europe, I should say that, despite all efforts by the European Observatory on Homelessness, the indicators in this area are still underdeveloped. Many Member States have not defined homelessness at all. Also, most Member States have no reliable data on the number of homeless people. Even where data exist, it is difficult to compare them because the methodology of counting and trend monitoring differs among individual Member States.
Due to a lack of comparable data on homelessness, the Social Protection Committee's Indicators Sub-Group included in its working programme for 2008, among other plans, an analysis of the proportion of material poverty represented by housing, an analysis of the cost of housing as shown in the European study of income and living conditions, and further measures based on the study of the extent of homelessness in the European Union, which the Commission's services published in January 2007.
In addition to that, the Social Protection Committee concluded that homelessness in 2009 will be one of the possible priority tasks within the framework of the targeted efforts to achieve social inclusion.
I was happy to see recently released UK Government figures that show that in my constituency, the East Midlands, new cases of homelessness recorded by local authorities have fallen by 25% over the past year. This is thanks to the Labour Government's top priority of eliminating homelessness and a strong focus on equipping people with the skills and training needed to move away from the streets permanently. This is in stark contrast with the results achieved by the previous Conservative Government, under which the numbers of those homeless and sleeping rough actually increased.
Therefore, does the Council agree that this is an example of best practice, that it should be shared and consequently that it is necessary that a suitable EU-level platform is put in place to do this?
President-in-Office. - (SL) Thank you for this information, but please understand that as a representative of the Council I am not at liberty to comment on the data or the situation for an individual Member State. What you said could be an example of good practice, but I cannot state that here as a representative of the Council.
Subject: Action to combat international crime and the EU Court of Justice
Will the Council report on the progress achieved and announce the immediate proposals for the establishment of a common asylum policy in the EU?
President-in-Office. - (SL) In June 2007 the Commission published a green paper on a future common European asylum system. The Council is now awaiting the Commission's proposals for the second phase of instruments, laws and measures aimed at establishing a common European asylum system. These instruments and laws will be adopted by Parliament and the Council under the codecision procedure.
For the timing of these proposals we should consult the Commission, which also has the exclusive legislative initiative in this area.
(ES) Mr President, Mr Mehdi Kazemi, aged 19, has just lost the possibility of obtaining asylum in the Netherlands after his application was rejected in the United Kingdom. Mr Kazemi could be sent to Iran and executed for the crime of being a homosexual.
At present in the EU we do not have any rules on this and my question is whether the Council believes that it can speed up the processes or that we can wait, for example, until the European Court of Justice forces the Member States to recognise asylum as a fundamental human right in accordance with existing human rights case-law.
(DE) Mr President-in-Office of the Council, in relation to the development of a common asylum procedure, one objective is to expedite the decision-making process that determines whether people are granted refugee status or not. One thing that I have been calling for repeatedly is the compilation of a list of safe third countries in order to speed up decisions. Could you tell us what progress you have made in your discussions on compiling such a list?
My second point is this: we have often asked for information campaigns so that people know how asylum procedures work, what legal immigration means and what the consequences are of a rejected asylum application or illegal immigration.
President-in-Office. - (SL) The answer to the supplementary question raised by Mr Medina Ortega is very clear. The Council is incapable of doing anything to force a Member State to behave in a particular way when deciding on the granting of asylum.
These are the obligations of the Member States under international law. However, there are going to be additional obligations when we take a new step towards a common European Union asylum policy, which I described earlier, that is to say towards establishing a common asylum system.
Mr Pirker, I cannot add to what I said earlier in the introduction. The intended schedule will have to be presented by the European Commission. I suggest that this question be addressed to the Commission as well.
Ladies and gentlemen, let us continue. The following questions will not be answered because they were not deemed admissible:
the first because it is similar to a question that was put in February;
Nos 7 and 8 because they deal with issues relating to the political situation in Chad on which we had a debate just before this Question Time.
Subject: Transport of liquids
Could the Council make a statement on the ongoing EU negotiations with Canada and the US regarding the transport of liquids through airports? Is the Council confident that any outstanding problems can be resolved within a short timeframe?
President-in-Office. - (SL) The only response I can make to Mr Higgins is that I cannot answer his question because the answer lies within the competence of the European Commission. This subject comes under its competence and, sadly, I cannot give a meaningful answer.
(GA) Mr President, I understand that the President-in-Office of the Council is not able to give me a response. Clearly, this is becoming much too drawn out. Do the authorities and the governments of Canada and the United States not understand that we have a solution in the European Union? A solution that is practical, simple and effective.
I would like ask the Commission or the President-in-Office of the Council why Canada and the United States do not accept this solution? The root of this is in the 9/11 attacks on the United States. It is a security measure. And it is very difficult to understand why we cannot accept this solution everywhere in the world.
(DE) Mr President, we are always calling for appropriate measures to be taken in respect of our response to, and especially prevention of, terrorism, which is why this particular measure was initiated.
However, is this instrument really still effective, or have the terrorists already found ways of sidestepping these controls?
What could be done to harmonise the controls? Although we have a single set of provisions, their practical implementation varies widely from one airport to another, and this creates problems and annoyance.
President-in-Office. - (SL) I am going to attempt to answer some points raised in the supplementary questions. The limits on liquids, sprays, gels and similar articles for air passengers were introduced for a reason. They were in response to a threat which was seriously and clearly expressed, a threat to security in civil aviation.
We have been informed that experts in various fields are intensively searching for solutions and technologies that will make it easier to detect a real threat, and in that way ease the transport of liquids, sprays, gels and similar articles in civilian air passengers' hand luggage.
Many debates on this topic are being conducted in many places, especially in the International Civil Aviation Authority. We are following those debates, but as yet there are no conclusions. If and when something happens, we expect the Commission to act appropriately.
Ladies and gentlemen, we do not have much time, in fact only six minutes, as the Council has informed me that it will have to leave at 7.30 p.m. However, we have enough time to answer the next two questions.
President. - As they deal with the same subject, the following questions will be taken together:
Subject: The EU perspective of the Western Balkans
Inevitably, the fate of the Western Balkans will be of particular interest to the current holder of the Council Presidency. Given recent developments in relation to the status of Kosovo, will the Council Presidency assume an active role in attempting to integrate further the countries of the Western Balkans into EU structures?
Subject: Development of relations between the EU and the Western Balkan countries
The Slovenian Presidency has indicated that one of its priorities is the development of relations between the EU and the Western Balkan countries. Can the Council set out the principal objectives regarding the development of future agreements between the EU and the Western Balkans?
Subject: Role of the EU mission to Kosovo
The Prime Minister of Kosovo has recently stated that the declaration of independence is a matter of days away. The Russian Foreign Minister has linked the EU mission to Kosovo with a new UN Security Council resolution on the presence of the international community in Kosovo.
What is the mandate and the timetable for the EU's mission to Kosovo? Is the Council expecting a new UN Security Council resolution to make any changes in relation to the presence of the international community in Kosovo?
President-in-Office. - (SL) I would like to answer all three questions together, so the answer will be somewhat longer, but it is a particularly topical subject at this moment.
The Council is determined to continue supporting the European perspective of the Western Balkans, bringing it more within the grasp of the citizens of the region. Among other things it will speed up the start of dialogue with the countries of the region on the liberalisation of visa regulations.
At the session on Monday 10 March, the Council welcomed the inaugural session of the Regional Co-operation Council, which marked the official handing-over of the Stability Pact to this new Council. The establishment of this Council is evidence of great progress in regional cooperation in the fields of democracy, economics and security.
The Council has stressed the great importance of regional cooperation and good neighbourly relations and the need for renewed efforts on all sides to find, through a constructive approach to negotiations, acceptable bilateral solutions to unresolved questions on relations with neighbouring countries.
In its decisions of 18 February the Council confirmed its resolve to give total and effective support to the European perspective in the Western Balkans. It requested that the Commission use the instruments of the Community to stimulate economic and political development and offer the wider region concrete measures for progress in this direction.
Here I would like to mention a very important event: on 5 March the European Commission published a special communication about the Western Balkans. In it the Commission proposed a string of tangible measures for further deepening relations between the European Union and the countries of this region. This communication and the consolidation of the European perspective for the Western Balkan countries will be the main topic at the informal session of the European Union Foreign Ministers which is planned for the end of this month in Slovenia.
The Slovenian Presidency has given the Western Balkans special attention. The stability of this region is of crucial importance for the security and prosperity of the entire European Union. Among others, the following activities are possible in 2008: revision of the 2003 Thessaloniki agenda, conclusion of many stabilisation and association agreements, and strengthening of cooperation within the region in various fields.
In view of the lack of time, I will try and briefly present the main aims of the European Union Council concerning individual countries. Because Kosovo was mentioned in one of the questions, I will say a few words about it.
The Presidency still believes that what is needed is a long-term solution to the status of Kosovo within the general agenda of a European future for the Western Balkans. The stabilisation and association process is a strategic framework developed by the European Union for its policies towards the Western Balkans. The instruments of this framework also apply to Kosovo.
I would like to remind you again of the Council's decisions of 18 February, when it confirmed its commitment to total and effective support for a European future for the Western Balkans. The Council called on the Commission to use the instruments of the Community to stimulate economic and political development and offer the wider region concrete measures for moving closer to this target.
Mr President, I know time is short, but I think it is interesting that the landscape has changed since I tabled this question, and I welcome the fact that the President-in-Office has updated us with great detail about his particular and obvious concerns about the region. Could I just ask him, specifically in relation to the EU mission to Kosovo, which is unique and quite untested at this stage: can you assure us that we learn lessons from this intervention and will be ready to offer similar support to other countries in the region if and when we are invited to do so?
(RO) Thank you for the specifications, but I would have liked to have had some additional information. We know that, as far back as July 2006, the treaty on energy was signed to attract investments in energy and I know that in 2007 a list of priority projects was adopted for energy infrastructure in the region and a memorandum on social issues was even signed.
We also know that the signing of a community treaty on transport with the countries in the region is contemplated in order to create a domestic market in the field of road, railway and inland waterway transport. A list of priority projects on transport was also established and I would have liked to have more details from the Council...
President-in-Office. - (SL) Regarding Mrs McGuinness' first question: the European Union mission in Kosovo is part of the European Union's common foreign and security policy, that is to say it is a CFSP 'ISDP mission'. However, it is not the only mission to the Western Balkans. The ISDP mission to Bosnia and Herzegovina is one of the missions and it has a similar status, that is to say it is a European Union police mission. Similarly, there was the PROXIMA mission to the Former Yugoslav Republic of Macedonia, which has finished.
I would like to emphasise the importance of the Kosovo mission for which the decision was adopted. It is often stressed that the European Union is divided on the status of Kosovo. This division is indeed apparent, but people forget about the unity of the European Union in important issues such as, for example, the question of the European mission, for which agreement was reached and which we hope will be operational as scheduled.
Now to Mrs Ţicău's question. We have already established regional cooperation within the framework of the energy declaration for south-east Europe. We are also contemplating other fields where, with concrete measures, we may be able to strengthen the real integration of the countries of the Western Balkans and re-enforce their connections with the European Union.
You mentioned transport. Yes, it is one of the areas we are studying, but there are others, such as cooperation in research, science and education. I would like especially to stress the importance of liberalising the visa requirements for these countries, which remains one of our targets. We hope it will soon be reached. Negotiations with most of the Western Balkan countries on a gradual liberalisation of the visa requirements have already started under the Slovenian Presidency.
(SK) The way Europe sees the Balkan countries has a significant impact on, and great importance for, stability both in the Balkans and on a European and global scale.
Kosovo's declaration of independence has planted the seeds of hatred between Serbs and Kosovo Albanians, endangering their fragile relations. Considering that Slovenia is a part of the Balkans too, what does the presidency believe is a sustainable solution that can guarantee peace and stability in this region? Will it be possible without Serbia's approval?
(EL) Mr President, President-in-Office of the Council, in your reply on Kosovo, you did not once mention 'the UN', or 'international legality'! I ask you: can the European perspective on the western Balkans to be endorsed, in circumvention of the UN and in breach of international legality? Furthermore, since the Council welcomes, in its communication, the international presence in Kosovo invoked by UN Resolution 1244, may I ask whether we can pick and choose from an à la carte menu? Is it valid or not, or do you select only those points that suit you?
President-in-Office. - (SL) Thank you for these supplementary questions. Regarding Mrs Pleštinská's question, I cannot and dare not predict, either personally or as a representative of the Council, a possible long-term solution for the status of Kosovo. It is a fact that the desirable solution would be an agreement between the parties involved. As we know, there were long negotiations on the subject, but they did not end in an agreement.
It would be equally desirable for the United Nations Security Council to take a position on this question but, as we know, this did not happen. That is why the European Union responded to Kosovo's declaration of independence in the way it did, on 18 February, with decisions and resolutions by the General Affairs and External Relations Council. That is the context in which an agreement was reached within the European Union. As we know, this context allows Member States to make their own decisions on the development of relations with Kosovo.
In response to Mr Papadimoulis' question, that is to say opinion, I would like to stress that there is no doubt that the European perspective for the Western Balkans also includes Kosovo. Kosovo is part of the region which had already been given a European perspective in Thessaloniki in 2003, and that has not changed.
This is also obvious from the European Commission's previously mentioned communication published on 5 March this year, which contains a special section devoted to Kosovo.
Questions which have not been answered for lack of time will be answered in writing (see Annex).
That concludes Question Time.
(The sitting was suspended at 7.40 p.m. and resumed at 9 p.m.)